Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “in response to determining, using the saved TXOP holder address and the address of the second frame, that the second frame is the intra-BSS frame, updating, by the wireless device, an intra-BSS Network Allocation Vector (NA).”
 	Independent claim 14 requires “in response to determining, using the saved TXOP holder address and the address of the second frame, that the second frame is the intra-BSS frame, update an intra-BSS Network Allocation Vector (NAV).”
 	 The prior art of records (in particular, Surineni et al (US 2009/0138603 (hereinafter Surineni) and Jauh et al (US 2016/0050691) (hereinafter Jauh) do not disclose, with respect to claim 1, “in response to determining, using the saved TXOP holder address and the address of the second frame, that the second frame is the intra-BSS frame, update an intra-BSS Network Allocation Vector (NAV)” as claimed.  Rather, Surineni discloses “the AP sends a CTS to STAl. As all STAs in the BSS should hear the CTS, they should set their NAV accordingly” (see Surineni, p. [0071]).  Jauh discloses “at step 604, the wireless communications device determines whether the frame is an inter-BSS or intra BSS frame in accordance with an identifier embedded in the frames. At step 605, the wireless communications device raises the sensing value to a second threshold if the frame is an inter-BSS frame and comparing the receiving signal level of 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477